SCHEB, Judge.
On appeal from a final judgment of dissolution of marriage, appellant/husband contends the trial court erred in its awards of alimony and attorney’s fees. During oral argument counsel for appellant abandoned his contention that the award of $350 for attorney’s fees was improper because it was not based upon expert testimony as to the reasonableness of this sum. Counsel for appellant continued to maintain that the appellee/wife was not entitled to attorney’s fees, or in the alternative that she had abandoned her claim thereto.
In the past we have repeatedly reversed awards of attorney’s fees not predicated upon expert evidence as to reasonableness. See, e. g., Nivens v. Nivens, 312 So.2d 201 (Fla.2d DCA 1975); Lyle v. Lyle, 167 So.2d 256 (Fla.2d DCA 1964). However, in view of appellant’s abandonment of any argument as to the reasonableness of the attorney’s fees, and finding appellant’s other points on appeal to be without merit, the judgment of the trial court is affirmed.
BOARDMAN, C. J., and GRIMES, J., concur.